Order, entered January 12, 1960, setting aside the verdict of the jury in favor of defendant and against plaintiff Edward A. Grannas, severing the cause of action of said plaintiff and directing a new trial, unanimously reversed, on the law and on the facts, with costs to defendant-appellant, to the extent of directing that the verdict be reinstated and a new trial denied, and that judgment be entered in favor of defendant against the plaintiff Edward A. Grannas in the severed action dismissing the complaint of said plaintiff. The evidence amply supports the finding of the jury that both defendant and plaintiff Edward A. Grannas were negligent in the operation of their cars and that such negligence was the cause of the accident. Hence, the jury’s verdict should not have been disturbed as against the weight of the credible evidence. Finally, the juryes award to the plaintiff Natalie Grannas was not excessive and the judgment in her favor is unassailable. Concur — ■ Botein', P. J., Breitel, Valente, McNally and Noonan, JJ.